DETAILED ACTION
This office action is in response to the applicant’s RCE filed on 09/28/2020.
Currently claims 1-20 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1. (Currently Amended, strike through) A semiconductor device structure, comprising: 
a gate structure over a semiconductor substrate, wherein the gate structure comprises a gate electrode layer and a gate dielectric layer covering a bottom surface and sidewalls of the gate electrode layer, and 
wherein a top surface of the gate electrode layer and a top surface of the gate dielectric layer are 
spacer elements in contact with sidewalls of the gate structure and protruding from a top surface of the gate electrode layer; 
a first protection layer over the gate electrode layer and between the spacer elements; and 
a dielectric layer over the first protection layer and between the spacer elements, 
wherein a portion of the dielectric layer is between sidewalls of the spacer elements and sidewalls of the first protection layer, and in contact with the top surface of the gate dielectric layer.


two adjacent spacer elements; 
a gate structure comprising a gate electrode layer and a gate dielectric layer that is between and in contact with the gate electrode layer and the two adjacent spacer elements, 
wherein a top surface of the gate electrode layer and a top surface of the gate dielectric layer are 
a first protection material layer over the gate electrode layer, 
wherein at least a portion of a top surface of the gate dielectric layer is exposed from the first protection material layer; and 
a second protection material layer covering a top surface and sidewalls of the first protection material layer, 
wherein the second protection material layer has sidewalls between the first protection material layer and the two adjacent spacer elements and is in contact with at least the exposed portion of the top surface of the gate dielectric layer.

Allowable Subject Matter
In light of applicant’s RCE filed on 09/28/2020,
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2014/0367801 A1 to Liu teaches, a semiconductor device structure, comprising: 
a gate structure (122/120/118; Fig. 1F; [0024],[0026]; i.e. gate electrode/work function metal/gate dielectric) over a semiconductor substrate (100; Fig. 1F; [0023]; i.e. substrate), 
wherein the gate structure (122/120/118) comprises a gate electrode layer (122 including work function metal 120) and a gate dielectric layer (118) covering a bottom surface and sidewalls of the gate electrode layer (122 and 120) (Fig. 1F; [0024],[0026]), and 

    PNG
    media_image1.png
    419
    557
    media_image1.png
    Greyscale


a first protection layer (123’; Fig. 1F; [0033]; i.e. dense metal oxide layer) over the gate electrode layer (122 and 120) and between the spacer elements (110); and 
a dielectric layer (124; Fig. 1F; [0039]; i.e. stop layer or dielectric layer) over the first protection layer (123’); 
Furthermore, US Patent Pub # US 2015/0325690 A1 to Liu2 teaches, spacer elements (122; Fig. 1F; [0037]; i.e. spacer) protruding from a top surface of the gate electrode layer (150; 1F; [0037]; i.e. metal gate); 

    PNG
    media_image2.png
    443
    528
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2014/0273386 A1 to Tsao teaches, wherein a top surface of the gate electrode layer (114’; Fig. 4; [0019]; i.e. metal gate) and a top surface of the gate dielectric layer (112’; Fig. 4; [0019]; i.e. gate dielectric layer) are 

    PNG
    media_image3.png
    440
    728
    media_image3.png
    Greyscale

However, neither Liu nor any cited prior art, appear to explicitly disclose, in context, a dielectric layer over the first protection layer and between the spacer elements, wherein a portion of the dielectric layer is between sidewalls of the spacer elements and sidewalls of the first protection layer, and in contact with the top surface of the gate dielectric layer.
Specifically, the aforementioned ‘a dielectric layer over the first protection layer and between the spacer elements, wherein a portion of the dielectric layer is between sidewalls of the spacer elements and sidewalls of the first protection layer, and in contact with the top surface of the gate dielectric layer,’ is material to the inventive concept of the application at hand to achieve a more reliable semiconductor device with a very small geometry that is associated with increased production efficiency and lower manufacturing costs.


Independent claim 8 is allowable because the closest prior art US Patent Pub # US 2014/0367801 A1 to Liu teaches, a semiconductor device structure, comprising: 
a first protection material layer (123’; Fig. 1F; [0033]; i.e. dense metal oxide layer) over a gate structure (122/120/118; Fig. 1F; [0024],[0026]; i.e. gate electrode/work function metal/gate dielectric); 
two adjacent spacer elements (110; Fig. 1F; [0017]; i.e. spacer) in contact with sidewalls of the gate structure (122/120/118),

    PNG
    media_image1.png
    419
    557
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2014/0312433 A1 to He discloses, a second protection material layer (44; Fig. 10; [0056]; i.e. fourth dielectric material portion) over the first protection material layer (42; Fig. 10; [0056]; i.e. third dielectric material portion);
a dielectric material layer (46; Fig. 10; [0056]; i.e. fifth dielectric material portion) covering a top surface of the second protection layer (44), 


    PNG
    media_image4.png
    485
    734
    media_image4.png
    Greyscale

However, neither Liu nor any cited prior art, appear to explicitly disclose, in context, wherein the sidewalls of the second protection material layer are in contact with a portion of the dielectric material layer; and two adjacent spacer elements in contact with sidewalls of the portion of dielectric material layer.
42P20160392US02 / 0503-B31190D1US/final/SpinSpecifically, the aforementioned ‘wherein the sidewalls of the second protection material layer are in contact with a portion of the dielectric material layer; and two adjacent spacer elements in contact with sidewalls of the portion of dielectric material layer,’ is material to the inventive concept of the application at hand to achieve a more reliable semiconductor device with a very small geometry that is associated with increased production efficiency and lower manufacturing costs.

Amended independent claim 15 is allowable because the closest prior art US Patent Pub # US 2014/0367801 A1 to Liu teaches, a semiconductor device structure, comprising: 
two adjacent spacer elements (110; Fig. 1F; [0017]; i.e. spacer); 
a gate structure (122/120/118; Fig. 1F; [0024],[0026]; i.e. gate electrode/work function metal/gate dielectric) comprising a gate electrode layer (122 including work function metal 120) and a gate dielectric layer (118) that is between and in contact with the gate electrode layer (122 and 120) and the two adjacent spacer elements (110) (Fig. 1F; [0024],[0026]), 
a first protection layer (123’; Fig. 1F; [0033]; i.e. dense metal oxide layer) over the gate electrode layer (122 and 120), 

    PNG
    media_image1.png
    419
    557
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2014/0273386 A1 to Tsao teaches, wherein at least a portion of a top surface of the gate dielectric layer (112’; 
	wherein a top surface of the gate electrode layer (114’; Fig. 4; [0019]; i.e. metal gate) and a top surface of the gate dielectric layer (112’) are 

    PNG
    media_image3.png
    440
    728
    media_image3.png
    Greyscale

However, neither Liu nor any cited prior art, appear to explicitly disclose, in context, a second protection material layer covering a top surface and sidewalls of the first protection material layer, 
wherein the second protection material layer has sidewalls between the first protection material layer and the two adjacent spacer elements and is in contact with at least the exposed portion of the top surface of the gate dielectric layer.
Specifically, the aforementioned ‘a second protection material layer covering a top surface and sidewalls of the first protection material layer, wherein the second protection material layer has sidewalls between the first protection material layer and the two adjacent spacer elements and is in contact with at least the exposed portion of the top surface of the gate dielectric layer,’ 
Dependent claims 2-7, 9-14 and 16-20 depend, directly or indirectly, on allowable independent claims 1, 8 and 15, respectively. Therefore, claims 2-7, 9-14 and 16-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


02/07/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812